Citation Nr: 1642599	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  07-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for rheumatic arthritis.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to a compensable rating for hemorrhoids prior to November 24, 2010, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) January 2010.  The hearing transcript is associated with the record.

The Board remanded the claims in September 2010.  A July 2013 rating decision increased the rating assigned to hemorrhoids to 20 percent, effective November 24, 2010.

The issues of entitlement to service connection for rheumatic arthritis, a gastrointestinal disability, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's heart disabilities did not have their onset in service and are not otherwise related to service; cardio-vascular renal disease did not manifest within the first post-service year.

2.  From September 23, 2005 to November 23, 2010, the Veteran's hemorrhoid disability was manifested by at least one large hemorrhoid with excessive redundant tissue and frequent internal hemorrhoid prolapse. 

3.  Since November 24, 2010, the Veteran's hemorrhoid disability has been rated at the highest schedular evaluation allowed under the law.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating of 10 percent, but no greater, for hemorrhoids are met for the period of September 23, 2005 to November 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2015).

3.  The criteria for a rating in excess of 20 percent for hemorrhoids beginning on November 24, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis and cardiovascular-renal disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 


Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis - Heart

The Veteran asserts his heart disabilities had their onset in service.  See January 2010 Board Hearing Transcript; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The medical evidence of record dated during the appeal period shows diagnoses of supraventricular arrhythmia, aortic aneurysm, mitral regurgitation and atrial fibrillation.  See, e.g., March 2015 VA examination report.  Thus, the first element of service connection - current disability - is met.

The second element of service connection - the in-service element - is less clear.  The September 1966 entrance examination reflects no abnormalities; the Veteran's blood pressure was 110/80.  He went to sick call several times during service complaining of chest pain.  A February 1967 service treatment record (STR) reflects the Veteran asserted "heart troubles a few years ago;" he complained of sharp pain in the left anterior chest and occasional paralysis of the entire left side of the body.  He reported a previous hospitalization approximately one and a half years prior for two weeks.  The record shows that the hospitalization was for appendicitis, not heart trouble.  The provider noted that the pain was not associated with exercise and the impression was no evidence of heart disease; his blood pressure was 110/60.  Another STR from February 1967 reflects the Veteran was complaining of "needles in my heart;" the provider found no evidence of organic disease; his blood pressure was 122/74.  A March 1967 STR reflects the Veteran went to sick wall with multiple vague complaints; the provider noted that he came in often with recurrent symptoms of chest pain.  The examination was negative.  The exit examination also reflects no abnormalities and blood pressure of 130/80. 

An April 1967 STR reflects the Veteran complained of pain around his heart accompanied by numbness on the left side of his body.  The impression was that the complaints were secondary to a psychiatric condition.  A November 1967 STR reflects the Veteran complained of vague pains in his chest.  The Veteran reported that he had fallen on a wooden fence about five years prior which he suggested was the cause of his pain.  He was afforded chest x-rays in April 1968 and July 1968 in service; both were normal.  In his July 1968 report of medical history at separation, the Veteran denied any history of: shortness of breath; pain or pressure in the chest; palpitation or pounding heart; and high or low blood pressure.  Thus, although the Veteran frequently complained of chest pain during service, the etiology of his chest pain was never attributed to a heart condition and he denied a history of heart-related complaints at separation.

However, even if one concedes the in-service element, the nexus element is lacking.  After service, the first treatment notes connected with the heart are dated in June 1993.  The Veteran sought private treatment for mild left-sided chest discomfort that radiated into his left arm.  The provider noted that there was no prior documented history of definite cardiac or pulmonary disease or definite hypertension.  The Veteran reported a history of hypertension several years prior, but he was not on medication at the time and his blood pressure was fine at 132/84.  An EKG was administered and was normal.  A chest x-ray was administered and the results suggested tortuosity of the aortic arch thought to be either secondary to hypertension or possibly an aortic stenosis murmur; the study was otherwise normal.  The Veteran had been doing strenuous work for several days prior to the doctor's visit.  The provider noted that the symptoms were worse with pressure over the pectoralis muscle and with positional changes of his left shoulder.  He was diagnosed with a muscle strain around the left pectoralis muscle and chest wall area, radiating towards his left shoulder.  

Another chest x-ray from April 1997 showed no acute chest disease and that pulmonary vessels were not congested.

In June 2000, the Veteran sought private treatment for chest pain; the chief complaint was a fluttering feeling in the anterior lower chest as well as some pain in the back of his chest up to his arms that waxed and waned.  The impression was new onset atrial fibrillation and back and arm pain of unknown etiology, possibly due to GERD.  A June 2000 chest x-ray revealed no active cardiopulmonary disease. 

A June 2000 treatment note of Dr. J.G. reflects the Veteran sought treatment for occasional palpitations.  The doctor noted no known cardiac history.  The Veteran had no ankle swelling, orthopnea, or paroxysmal nocturnal dyspnea; no dizziness or history of syncope.  An EKG revealed slow atrial fibrillation, malignant hypertension, and mitral regurgitation.  

In November 2010, the Veteran received a VA heart examination that was normal; however, the Board finds the examination inadequate, as the examiner indicated the medical records reviewed did not reveal any heart condition.

In March 2011, the Veteran had a private EKG; the results were reflected in an April 2011 treatment note.  It showed reversible defects in the intero-apical wall.  An April 2011 private treatment note reflects he Veteran had recently been under a 24 hour Holter monitor study which showed underlying sinus rhythm, occasional premature atrial contraction, occasional premature ventricular contraction, rare ventricular and atrial couplet and one episode of accelerated idio-ventricular rhythm.  No atrial fibrillation was documented.  June 2013 treatment notes reflect a diagnosis of aortic aneurysm.

The Veteran received another VA examination in March 2015.  The examiner reviewed the Veteran's claims file and examined and interviewed the Veteran.  Diagnoses considered included supraventricular arrhythmia, aortic aneurysm, mitral regurgitation and atrial fibrillation; he noted that the Veteran had not required any treatment for these conditions.  The examiner provided a negative nexus opinion, noting the Veteran had one acute episode of chest pain during service, which was determined to be non-cardiac in origin.  The examiner further noted that the Veteran had no cardiac symptoms or treatment between service and his diagnosis of atrial fibrillation in June 2000.  He also stated that the etiology of the Veteran's current cardiac conditions was idiopathic; there was no history of myocardial infarction, no congestive heart failure, and no peripheral edema.  An EKG had revealed a METs test of greater than seven-to-ten and symptoms during activity included fatigue due to poor conditioning. 

While the Veteran has current cardiac diagnoses, the evidence does not support that his in-service chest pain was cardiac in nature.  Even if, however, the Board conceded an in-service occurrence, the medical evidence of record reflects that the Veteran had no diagnosed cardiac condition until June 2000, more than 35 years after separation from service and well past the one-year period for presumptive service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In addition, there is only one probative medical nexus opinion of record, the March 2015 VA examination report opinion.  In that opinion, the provider stated the etiology of the Veteran's heart conditions was unknown; the provider also stated that the conditions were less likely than not related to service because of lack of in-service occurrence and duration of time after service prior to a diagnosis.  

In his January 2010 Board hearing, the Veteran asserted that he was treated several times in service for chest pain and shortness of breath.  He testified that he did not have symptoms immediately after service, but about four years later he started having the same symptoms.  The Veteran further stated that he had been on hypertension medication for a long time.  However, the record reflects that the earliest medical evidence suggesting (not diagnosing) hypertension is dated 1993, nearly 30 years after separation.  

The Board acknowledges that the Veteran believes his heart troubles began in service; however, the medical evidence of record does not support this assertion.  The Veteran is competent to report symptoms that are subject to lay observation and experience such as chest pain and fluttering; however, the Veteran, as a lay person, is not competent to diagnose hypertension or any other heart condition or determine the etiology of his heart problems, as to do so requires specialized knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the Board concludes that the most probative evidence of record reflects the Veteran's current heart disabilities developed many years after service and are not related to active duty.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's hemorrhoids are evaluated under Diagnostic Code (DC) 7336.  See 38 C.F.R. § 4.114.  DC 7336 rates hemorrhoids, external or internal; mild or moderate hemorrhoids receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a maximum 20 percent rating.  Id.

Analysis - Hemorrhoids

The underlying claim for an increased evaluation for hemorrhoids was received by the RO on August 25, 2006.  Thus, the appeal period before the Board begins on August 25, 2005, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  At the time of the claim, the Veteran's hemorrhoids were evaluated at a noncompensable rating.  In a July 2013 rating decision, the RO increased the Veteran's hemorrhoid evaluation to 20 percent effective November 24, 2010.  The increased evaluation was based on a VA hemorrhoid examination on that date, which showed the Veteran reported frequent bleeding from his hemorrhoids, at least four times per year. 

A September 23, 2005 VA examination report reflects the Veteran reported that hemorrhoid tissue prolapsed during every bowel movement and he had to manually push the tissue back inside the rectum.  The Veteran also reported that wiping with toilet tissue was not sufficient after bowel movements and he had to wash the anus in order to prevent additional symptoms.  Physical examination was normal, with no fissures, external hemorrhoids, tags or internal hemorrhoids.  In October 2005, the Veteran reported similar symptoms as well as rectal bleeding once per year and no rectal pain.  The Veteran refused to have a rectal examination but the provider noted one was conducted during VA examination the prior month and the examiner was not able to feel any internal hemorrhoids at that time. 

The Veteran received a VA hemorrhoid examination in January 2007; he again reported that hemorrhoid tissue prolapsed during every bowel movement and he had to manually push the tissue back inside the rectum.  The examiner could not locate any hemorrhoids and the Veteran denied bleeding and thrombosis for the previous three years.  No fissures were noted.  An April 2007 VA treatment note reflects the presence of internal and external hemorrhoids revealed by digital exam and anoscopy.

An April 2008 VA treatment note reflects the Veteran had a rectal polyp biopsy which showed internal hemorrhoids with superficial erosion or mucosal ulceration.  In his January 2010 Board hearing, the Veteran testified that his internal hemorrhoids were large and he experienced bleeding approximately once a month.

The Veteran received another VA hemorrhoid examination in October 2010.  He reported symptoms of anal itching, burning, and difficulty passing stools, pain, tenesmus, swelling, and frequent hemorrhoid bleeding.  Based on this examination, the Veteran's hemorrhoid evaluation was subsequently increased.
The Veteran received a VA hemorrhoid examination in March 2015.  He continued to complain of hemorrhoid prolapse during each bowel movement; he was not using any medication or treatment at that time.  He denied bleeding or complication besides prolapse. 

A VA hemorrhoid examination was administered in August 2016.  The Veteran reported that he had pain in the rectum with defecating and he used stool softeners daily.  He seldom had bright red blood with defecating, but often felt the sensation of an internal hemorrhoid coming out.  The examiner indicated that the Veteran had mild to moderate internal and external hemorrhoids; large internal hemorrhoids that were reducible and which caused pain on defecation and occasional bleeding based in his history.  The Veteran refused a physical/rectal examination. 

Based on the foregoing evidence, the Board finds that a 10 percent rating for the Veteran's hemorrhoids is warranted since September 23, 2005.  The evidence reflects that the Veteran has experienced hemorrhoid prolapse with each bowel movement during the entire appeal period.  Although his other symptoms have varied, this symptom has been consistent.  As the Veteran has competently and credibly asserted hemorrhoid prolapse on a near daily basis, the Board finds this supports the conclusion that there is at least one large internal hemorrhoid with excessive redundant tissue that is either irreducible or frequently recurs, or both.  As such, a 10 percent evaluation under 38 C.F.R. § 4.114, DC 7336 is warranted.  

A rating in excess of 10 percent prior to November 24, 2010 has not been shown by the evidence of record.  Contemporaneous medical evidence prior to this date did not show frequent bleeding or other consistent or significant symptoms associated with hemorrhoids besides hemorrhoid prolapse during the appeal period.  Moreover, the evidence did not show anemia or anal fissure during the appeal period. 

The Veteran was granted a 20 percent rating for his hemorrhoids as of November 24, 2010 due to excessive and frequent bleeding.  Although secondary anemia or anal fissures were not apparent, the Board will not disturb this favorable determination by the RO.  Twenty percent is the highest schedular evaluation available for hemorrhoids.  Moreover, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).


ORDER

Service connection for a heart disability is denied. 

A rating of 10 percent, but no greater, for hemorrhoids is granted for the period from September 23, 2005 to November 23, 2010. 

A rating in excess of 20 percent for hemorrhoids from November 24, 2010 is denied. 


REMAND

The Veteran was afforded a VA examination in November 2010, during which the examiner stated the Veteran did not have a current gastrointestinal disorder.  This conclusion is not supported by the evidentiary record.  See May 2009, December 2009, January 2010 and November 2012 VA treatment records (noting dyspepsia and prescriptions for omeprazole).  Accordingly, a new VA examination is necessary to fulfil the duty to assist. 

Additionally, the Veteran asserts his rheumatic arthritis and cervical spine disability are due to a cold weather injury in service.  He has already been service-connected for disabilities stemming from a cold weather injury; moreover, he has a current diagnosis of degenerative joint disease of the cervical spine and laboratory testing from 2004 shows a mildly elevated rheumatoid factor.  Under these circumstances, the low threshold to obtain a VA examination is met for these claims.

Updated VA treatment records should be obtained on remand, as should any pertinent missing private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed rheumatic arthritis.  All indicated tests and studies should be performed, and all findings reported in detail.  The examiner should review the entire claims file and address the following:

(a) Since August 2006, has the Veteran evidenced rheumatic arthritis?  If not, please reconcile your findings with the 2004 laboratory workup showing a mildly elevated rheumatoid factor.

(b) If so, please also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that rheumatic arthritis had its onset in or is otherwise a result of service, to include as a result of a cold weather injury sustained therein.  (In addressing this question, please note the Veteran is currently service-connected for cold weather injury residuals in both hands.)

A complete rationale should be provided for all opinions expressed.  

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disability.  All indicated tests and studies should be performed, and all findings reported in detail.  For any cervical spine disability diagnosed, including degenerative joint disease, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise a result of service, to include as a result of a cold weather injury sustained therein.  (In addressing this question, please note the Veteran is currently service-connected for cold weather injury residuals in both hands.)
 
A complete rationale should be provided for all opinions expressed.  

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his gastrointestinal disorder.  All indicated tests and studies should be performed, and all findings reported in detail.  The examiner should review the entire claims file and address the following:
(a) Since August 2006, has the Veteran evidenced a gastrointestinal disorder?  If not, please reconcile your findings with the May 2009, December 2009, January 2010 and November 2012 VA treatment records noting dyspepsia and prescriptions for omeprazole.

(b) If so, please also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder:

(1) had its onset in service or is otherwise related to any incident of service, to include his complaints of upset stomach, nausea, and abdominal pain therein; 

(2) is caused by major depressive disorder; or

(3) is aggravated (permanently worsened beyond the natural progression of the disease) by major depressive disorder.

A complete rationale should be provided for all opinions expressed.  

6.  Then readjudicate the claims of entitlement to service connection for rheumatic arthritis, a gastrointestinal disability, and a cervical spine disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


